Citation Nr: 1624984	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-17 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for cataract of the right eye.

3.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected peripheral neuropathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968, and from September 1972 to January 1984, including service in Vietnam; and his decorations include the Combat Infantryman Badge, among other awards.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been received; denied a disability rating in excess of 50 percent for service-connected PTSD; and granted service connection for cataracts of the right eye evaluated as 0 percent (noncompensable) disabling, effective June 10, 2004.  Additionally, the Board finds that RO impliedly denied service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.  The Veteran is considered to have timely appealed all issues currently on appeal, as reflected above, including the service connection claim for glaucoma.

These matters also came to the Board on appeal from an April 2006 decision of the RO that, in pertinent part, denied service connection for peripheral neuropathy of the upper extremities; reopened and denied service connection for arteriosclerotic heart disease; declined to reopen a claim for service connection for erectile dysfunction on the basis that new and material evidence had not been received.  Again, the Veteran timely appealed.

In April 2011, the Board remanded the appeal for further development. 

In September 2013, the Board reopened the service connection claims for a low back disability and for erectile dysfunction and granted service connection for arteriosclerotic heart disease and for neuropathy of the upper extremities.  Additionally, the Board remanded the remaining issues for additional development.

In December 2015, the RO granted service connection for erectile dysfunction with a noncompensable evaluation, effective October 21, 2002.  As such award of service connection constitutes a full grant of the benefit sought on appeal and the Veteran has not disputed either the rating assigned or effective date of the rating, such issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The case has since been returned to the Board for appellate review.  The Board is satisfied there was substantial compliance with its remand orders with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested by suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas. 

2.  For the entire period on appeal, the Veteran's right eye cataract has been manifested by objective findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

3.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that his glaucoma was either proximately due to, or aggravated by, service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial compensable evaluation for cataract of the right eye are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.79, 4.119, Diagnostic Codes 6027 (2015).

3.  The criteria for service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to all claims decided herein.  The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned noncompensable rating for cataract of the right eye from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for cataract of the right eye condition was granted and an initial noncompensable rating was assigned in the May 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, a letter dated in November 2004, sent prior to the rating decision issued in May 2005, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records, VA treatment records, private medical records, and records from the Social Security Administration have been obtained.  Neither the Veteran nor his representative have alleged that any records are missing.  Therefore, there is no indication that such records are incomplete or that there are otherwise outstanding records necessary for an adjudication of the claim decided herein.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was afforded four VA examinations in conjunction with his increased rating claims:  two examinations were provided to assess the severity of his PTSD in May 2005 and April 2015, and two were provided to assess the severity of his right eye cataract in May 2005 and May 2015.  Neither the Veteran nor his representative has alleged that any of these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that these examinations are adequate in order to evaluate the Veteran's service-connected PTSD and right eye cataract as they include interviews with the Veteran, review of the record, and appropriate examinations addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD or right eye cataract has worsened in severity since the May 2015 VA examinations.  Rather, they argue only that increased ratings for these disabilities are warranted for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the Board's April 2011 and September 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries, supra (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment, supra. 

In April 2011, the Board remanded the appeal to obtain outstanding records from the Social Security Administration (SSA) treatment records and to provide the Veteran an opportunity to identify whether he filed workmen's compensation benefits or disability benefits from the U.S. Postal Service or obtain such records on his behalf.  As required, the RO obtained the Veteran's SSA records and sent a dated April 2011 concerning the workmen's compensation benefits or disability benefits, to which the Veteran failed to respond.  In September 2013, the Board again remanded the appeal to obtain updated VA treatment records and afford the Veteran contemporaneous VA examinations to determine the current nature and severity of his PTSD and right eye cataract.  Thereafter, such records were obtained, and he was provided such examinations, as discussed above.  Therefore, the Board finds that there has been substantial compliance with the April 2011 and September 2013 remand directives such that no further action is necessary in this regard. See Stegall, supra; D'Aries, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Schedular Ratings

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's PTSD is currently evaluated as 50 percent, effective June 10, 2014, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2015).  The Veteran and his representative argue that a 70 percent rating is warranted for his PTSD.  See June 2004 Notice of Disagreement, April 2016 Informal Hearing Presentation.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit  has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Finally, one factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995). 

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Board finds that giving the Veteran the benefit of the doubt, he should be awarded a 70 percent rating for his PTSD at all times relevant to this appeal.

The Veteran was seen twice for mental health treatment in 2004.  In July, he reported experiencing flashbacks, nightmares, and mild insomnia.  He recently separated from his wife and missed his two children.  Mental status examination revealed flat affect, depressed mood, increasing memory lapses which affect his daily activities.  The record reflects that the Veteran missed appointment with psychologist due to memory lapses.  Medications prescribed include Aricept, Seroquel, Paxil, Depakote, and Ambien.  In October, the Veteran complained of flashbacks and nightmares, mild insomnia, explaining that he sees bloody, violent things.  Mental status examination revealed flat affect, depressed mood. 

In February 2005, the Veteran reported ongoing flashbacks and stated that he sees dead bodies and has nightmares keep him up and interfere with sleep.  He also indicated that he spends most of his time at home.  Mental status examination, affect guarded, depressed mood, and worsened nightmares.  Seroquel dosage increased, and Paxil, Depakote, Ambien, and Aricept were continued.

In May 2005, the Veteran underwent VA psychiatric examination.  The Veteran reported difficulty sleeping, nightmares several times a night, disorientation at times as to time and place, fear and intolerance of new circumstances and people.  He stated that medications help these symptoms but impair his cognition, slow his thinking, and thus interfere with his functioning.  He further clarified that his symptoms occur constantly and resulted in a lack of desire to do anything.  Mental status examination was unremarkable and essentially normal with no suicidal or homicidal ideation noted.  Notably, however, the examiner observed that the Veteran perspired significantly and his upper lip shook when he described flashbacks and an episode in the military about which he frequently has nightmares.  The examiner also indicated that the Veteran experienced occasional interference with performing activities of daily living due to anxiety and intermitted depressed mood which can be so severe that he neglects his activities of daily living.  Additionally, the examiner found that the Veteran was unable to establish and maintain effective work and social relationships because of his severe anxiety and avoidance.  A GAF of 48 was assigned.

In May 2005, the Veteran disclosed that he experiences mild mood swings, mild insomnia, occasional flashbacks, difficulty concentrating, and spends most of his time at home.  Mental status examination showed affect guarded, depressed mood, and nightmares improved with Seroquel.

In 2006, the Veteran had three visits for mental health treatment.  In February, the Veteran revealed that he lives at home where he spends most of his time alone since his two daughters moved out in September 2005.  He continues to live with his estranged wife but has minimal social interaction with her.  He further reported reports worsening nightmares and flashbacks nightly, somatic complaints, and insomnia with early awakening.  Mental status examination demonstrated guarded affect, depressed mood, and the psychiatrist noted, "PTSD symptoms have severely affected his activities of daily living.  [Patient] is permanently disabled."  In May, the Veteran made similar complaints, and mental status examination findings were the same.  In September, the Veteran stated that he experienced ongoing sleep disturbance and felt miserable.  Past history revealed that two prior marriages had been annulled, one of which ended in divorce, and the Veteran divulged that his current marriage was "on the rocks."  He further stated that he has no social life and was having more memories of his combat experience in Vietnam.  Mental status noted only that he was guarded.

In 2007, the Veteran had four mental health treatment visits.  In January, the Veteran reported nightmares and flashbacks of Vietnam, feeling paranoid that people were following him, and hearing voices telling him what to do.  In March, the Veteran stated that he experienced an "episode of PTSD" while hospitalized (presumably for another condition), wherein he awoke in the middle of the night yelling and screaming which scared the staff and patients.  His mood as noted as depressed.  In July, the Veteran was noted as being irritable and uncooperative initially.  He complained of ongoing nightmares about Vietnam and affirmed that he still hears and sees things, saying that he sees and hears "the Vietnamese."  He explained that his wife gives him his medications and does not know what he has at home.  A GAF of 55 was assigned.  In October, the Veteran, accompanied by caretaker, was late to his appointment and became irritable and upset when he was told he would have to wait until the next patient was seen.  The caretaker stated that the Veteran was "always like that," meaning easily agitated and snappy, and that he is loud and fights in his sleep.  The Veteran again complained of nightmares about Vietnam and about seeing and hearing things despite increased to his psychiatric medications.

The record also includes a June 2007 statement from the Veteran's caretaker, who provided assistance to him due to "many diseases and other medical problems," including his diabetes.  The caretaker stated that she had witnessed many of the Veteran's constant nightmares and sleepless nights.  She also noted the Veteran's mood swings, poor judgment, forgetfulness, and family conflict, stating that his family had left him because of his mental health issues.  She also maintained that the Veteran had at times lashed out at her for the smallest of things.

The Veteran attended five medical visits in 2008 in which his mental health issues were addressed.  In January, the Veteran revealed during mental health screening that he has little interest or pleasure in doing things and has felt down, depressed or hopeless early every day.  Other mental health testing showed moderately severe depression.  Later in January, the Veteran reported continuing nightmares of Vietnam, up and down mood, and easy agitation.  He said that he stays home most of the time to stay away from trouble.  Examination revealed intermittent sleep troubles and paranoid, but not suicidal or homicidal, ideation.  A GAF of 55 was assigned.   In May, the Veteran claimed that his sleep had improved, although his nightmares of Vietnam persisted, and that his irritability increased after he ran out of Paxil.  When asked about suicidal or homicidal ideation, the Veteran declined to answer, stating that he was not going to talk about that.  A GAF of 53 was assigned.  In August, the Veteran indicated that his mood was more even but that he still suffered from nightmares and interrupted sleep.  Prescribed medications included Paxil, Depakote, Seroquel, and Galantamine for memory, and mild tremors on both hands were noted as side effects.  A GAF of 55 was assigned.  The Veteran was seen in December with similar complaints and findings.

In 2009, the Veteran attended three mental health visits.  In April, he complained of difficulty falling asleep and staying asleep in addition to nightmares of Vietnam almost every evening, with on dream in particular involving a teenaged killed by machine gun fire which he witnessed.  He also disclosed ongoing recurrent thoughts and flashbacks, stated that he was easily upset and irritated, and experienced chronic anxiety and hypervigilance.   The examiner noted the presence of paranoid ideation based on the Veteran's claim that people were watching him.  A GAF of 55 was given, and the Veteran's medications were continued with certain dosages increased.  In July and December, the Veteran reported worse mood at night, nightmares of Vietnam, which interrupted his sleep and caused him anxiety upon wakening, flashbacks of Vietnam, and heightened irritation, hypervigilance, and occasional paranoia.  He also stated that he did not want to be around people and did not go out.  There was no change in GAF scoring.

In 2010, the Veteran attended two mental health appointments.  In June, the Veteran reported numerous nightmares about violent and destructive combat-related events, which interrupt his sleep but left him anxious upon waking, and he complained of ongoing depression and hypervigilance.  A GAF score of 55 was assigned.  In October, the Veteran continued to report nightmares about Vietnam, which disturb his sleep and result in anxiety, and he stated that he was easily irritated with small things, easily startled, and hypervigilant.  Recurrent thoughts and flashbacks of Vietnam persisted.  His GAF score remained unchanged.

In 2011, the Veteran was seen twice for mental health treatment.  In February, he disclosed intrusive thoughts and flashbacks of Vietnam, stated he was more anxious and irritable and still depressed.  He further explained that he depended on other people to do things for him and stated that his daughter recently denied.  As before, the Veteran continued to see things that are not there and remained hypervigilant.  A GAF score of 53 was given.  In August, the Veteran's mood was "generally fair," but he still experienced sleep disturbance and early and middle insomnia.  

In January 2012, the Veteran's nightmares had worsened, and his mood was characterized as poor, depressed, anxious, and irritable.  Sleep was noted as disturbed, with the Veteran only getting about 3 to 4 hours of sleep per night.  Energy and concentration were noted as decreased.  A GAF score of 45 was assigned.  In April 2012, the Veteran's mood was fair but sleep continued to be disturbed.  Energy levels and concentration were decreased.  A GAF of 45 was continued, and dosages for his psychiatric medications were increased. 

In February and May 2013, the Veteran stated that he ran out of medications, noting that his mood was better with them, and he disclosed that his sleep had improved but that his energy and concentration had decreased.  A GAF of 45 was assigned.

In May 2015, the Veteran underwent VA physiatric examination again.  The examiner diagnosed him with PTSD and chronic and major depressive disorder, recurrent, moderate, noting that it was not possible to differentiate symptoms attributable to each diagnosis.  The Veteran reported that five prior marriages ended in divorce with the last occurring because he was being crazy and fighting due to his PTSD symptoms.  The Veteran married his sixth wife in 2012, who complains that the Veteran wakes up choking and fighting.  He stated that he is a horrible person to get along with and that he yells at his wife and has hit her in his sleep.  The Veteran has seven children, but he only sees the oldest two, calling one of them a "liar" and the other a "mother hen."  Outside of his family, the Veteran has no social interaction except for peripheral relationships at church.

Psychiatric symptoms noted by the examiner include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and neglect of personal appearance and hygiene.  Mental status examination revealed irritable and dysthymic mood, clear and coherent speech, logical thinking, adequate hygiene (but the Veteran reported that his wife directs him to bathe daily and change into clean clothes), insight and judgment were fair to poor, and no suicidal, homicidal ideation or perceptional disturbances were observed at the time of examination.  Additionally, the examiner explained that the Veteran's feels depressed and anxious, tired, isolative, in part due to health problems.  Moreover his motivation is low, making it very difficult to do daily activities.  On average, the Veteran estimated that he sleeps about 5 hours per night of sleep, interrupted by nightmares related to his trauma history and need to use the restroom.  Appetite and energy were reported as nonexistent.  The Veteran disclosed that he feels that everyone would be better off without him.  He stated that his concentration was impaired, and he reported thoughts of suicide but no intention to act on those thought because his wife keeps him from doing so.  The Veteran also revealed that he believes his house is under surveillance.  A GAF of 50 was assigned, and the examiner characterized the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

After full consideration of the lay and medical evidence of record, the Board concludes that the Veteran's PTSD more closely approximates a disability rating of 70 percent, and no higher, for the entire period on appeal.

Overall, the record reflects the Veteran's frequent and consistent complaints of significant, unrelenting, and lasting adverse psychiatric symptoms, including flashbacks and nightmares of Vietnam, significant sleep impairment, serious depression and anxiety, frequent irritability, hypervigilance, paranoia, and intermittent suicidal thoughts, despite treatment with numerous psychiatric medications and ongoing modifications to the dosages and types of medications prescribed.  Also notable are the Veteran's occasional perceptional disturbances, which involve his complaints of seeing and hearing things that are not present and his persistent belief that he is being watched or surveilled.  The Veteran's personal history discloses significant social impairment to his ability to develop and maintain personal relationships, as particularly shown by his lengthy history of multiple divorces and recurring indications that the Veteran's mental health was a significant factor in the breakdown of these relationships.  Moreover, the Veteran appears to have consistently lacked significant social outlets and tends to isolate himself.  Additionally, the evidence shows that the Veteran has not experienced any significant remission from these symptoms or shown any meaningful capacity for adjustment during these periods of remission.  At various points throughout the appeal period, clinicians have characterized the Veteran's level of impairment as severe, including such notations as "unable to establish and maintain effective work and social relationships because of his severe anxiety and avoidance" and "PTSD symptoms have severely affected his activities of daily living.  [Patient] is permanently disabled."  Most recently, the May 2015 VA examination, the examiner described the Veteran's level of impairment as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  GAF scores as well fluctuated between mid-40s and mid-50s, never going higher.  

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Thus, an initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether the Veteran is entitled to an increased 100 percent disability rating; however, after a thorough review of the claims file and based upon the evidence discussed above, the Board finds that a rating in excess of 70 percent is not warranted for any period on appeal.  In order to warrant a maximum schedular 100 percent disability rating for PTSD, there must be total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Notably, neither the lay nor medical evidence of record documents gross impairment of the Veteran's thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting herself or others, disorientation to time or play, or memory loss.  Although the Veteran has experience some difficulties performing activities of daily living (including maintenance of minimal personal hygiene), the record shows that these difficulties are due not solely to his PTSD but to the combination of various other serious physical ailments.  Therefore, as explained above, the Veteran's reported and documented PTSD symptoms are most consistent with, and therefore most closely approximated by, the criteria for a 70 percent disability rating for the entire period on appeal, such that an increased disability rating in excess of 70 percent is not warranted at any time during the pendency of the appeal.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Right Eye Cataract

The Veteran contends that his service-connected right eye cataract (associated with the service-connected diabetes mellitus) warrants a compensable rating.  A noncompensable evaluation has been in effect since June 10, 2004.

Although right eye cataract has been associated with the service-connected diabetes symptoms, such condition does not warrant a separate rating unless such symptoms are compensable.  Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's right cataract is postoperative with a replacement lens present (pseudophakia), and his disability will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

When only one eye is service-connected, as is the case here and subject to the provisions of 38 C.F.R. § 3.383(a) , the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75(c).

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The Board finds that the Veteran's right eye cataract has not been rated compensable at any time during the period on appeal, and thus a separate compensable rating is not warranted for the disability.

In May 2005, the Veteran underwent VA ophthalmic assessment.   The examiner noted a diagnosis of cortical cataracts (ostensibly preoperative), bilateral eyes, and proliferative diabetic retinopathy of the left eye.  The Veteran denied any treatment for these conditions.  Uncorrected distance visual acuity for the right eye was 20/30 and the left eye was 20/60 +2.  Corrected distance vision was 20/20 for each eye independently.  Corrected near visual acuity was 20/25 for each eye independently.  Goldmann intraocular pressure was normal, with 20 mmHg in the right eye and 19 mmHg in the left eye.  Ophthalmic neurologic exam showed that pupils measured 3 mm in diameter and reacted to light and accommodation with no afferent pupillary defect; saccadic eye movements, near point of convergence, and extraocular motility were all within normal limits.  Slit lamp examination showed mild clouding of both lenses with some changes in the cortices of both eyes.  Dilated fundus examination revealed normal discs with disc/cup ratio of 0.450.5 bilaterally with no retinopathy noted in the right eye but with a small tuft of new vessels on the disc of the left eye.  Goldman visual field examination demonstrated a temporal extent of the visual field of 52 degrees, superiorly 40 degrees, nasally 40 degrees, and inferiorly 40 degrees for the right eye; and temporal extent of the visual field of 44 degrees, superiorly 35 degrees, nasally 40 degrees, and inferiorly 42 degrees for the left eye.  Cataract formation was noted but did not affect the Veteran's eyesight as vision was 20/20 for distance and 20/25 for near.  Finally, the examiner specifically opined that the Veteran was not to be considered disabled due to these conditions because of his excellent sight, although some complications of associated diabetes mellitus were acknowledged.

On VA examination in May 2015, the examiner noted diagnoses of glaucoma and cataracts, both conditions affected both eyes.  The Veteran did not have any complaints regarding his current eye condition.  Uncorrected distance vision was 20/40 or better in both eyes.  Uncorrected near vision was 20/70 in the right eye and 20/240 or better in the left eye.  Corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Right eye pressure was 18, and left eye pressure was 19.  The slit lamp and external eye examination revealed normal external exam/lids/lashes; normal conjunctiva/sclera; normal corneas; and normal anterior chambers.  Iris examination showed bilateral iris laser peripheral iridotomy.  Lens examination revealed bilateral posterior chamber intraocular lens.  The internal eye examination was abnormal due only to right optic disc cupping of 0.8 and left optic disc cupping of 0.7.  

The Veteran did not have a visual field defect.  He did not have contraction or loss of a visual field.  No scotoma was noted.  Findings were negative for legal (statutory) blindness (visual field diameter (of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  Left and right eye postoperative cataracts were noted as well as intraocular lens replacement in both eyes.  There was no aphakia or dislocation of the crystalline lens, and there was no decrease in visual acuity or other visual impairment attributable to any condition noted.  The Veteran did not have any scarring or disfigurement attributable to any eye condition.  He did not have any incapacitating episodes attributable to any eye condition in the past year.  The examiner found that the Veteran's eye conditions had no functional impact.  

Therefore, based on this evidence of record, the Board finds no basis for the assignment of a separate compensable rating for the Veteran's right eye cataract associated with his diabetes mellitus.  Specifically, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Therefore, a separate compensable disability rating for right eye cataracts associated with diabetes mellitus is not warranted under any applicable diagnostic code.

III. Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD or right eye cataract that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms, including near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships, are specifically contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Additionally, the rating criteria contemplate the manifestations associated with the service-connected right eye cataract.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned evaluations for his level of impairment for these disabilities.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD and right eye cataract disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate for both disabilities, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

IV. Service Connection

As the Board's decision to grant service connection for glaucoma constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran claims that such condition is secondarily due to his service-connected diabetes mellitus.  The Board agrees.  

The competent medical evidence of record shows that the Veteran has a current disability of glaucoma, in both eyes, including recent VA optometry records and a May 2015 VA examination of the eyes.  In January 2006, the Veteran underwent VA examination to identify various complications stemming from his service-connected diabetes.  The Veteran reported decreased visual acuity at night, stated that he wore bifocals, and denied any diabetic retinopathy at that time.  Examination of the eyes showed only that the Veteran's pupils were equal and reactive to light, extraocular movements were intact, but that fundi were not well visualized.  From the Veteran's reports and examination findings, the January 2006 examiner opined that the Veteran's cataracts were likely related to service-connected diabetes mellitus.  However, attached to the January 2006 VA examination report is a second report of a more detailed eye examination conducted in February 2006 to assess the Veteran's diabetes and possible resulting eye complications conducted by another examiner.  Physical examination of the eyes was more detailed than the January 2006 examination.  Findings yielded three diagnoses: glaucoma suspect with increased cup-to-disc ratio, diabetes with mild non-proliferative diabetic retinopathy, and cataracts.  Giving the Veteran the benefit of the doubt, the Board interprets the February 2006 VA examination report as a specific finding of diabetes-related eye conditions.  Accordingly, service connection for glaucoma is justified, as such condition appears to be secondarily due to or the result of the Veteran's service-connected diabetes mellitus.


ORDER

A disability rating of 70 percent, but no higher, for PTSD is granted for the entire period on appeal.

Entitlement to an initial compensable rating for cataract of the right eye is denied.

Service connection for glaucoma, to include as secondary to diabetes mellitus, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board's review of the record reveals that, in a January 2011 Written Brief Presentation, the Veteran's representative raised a new theory of service connection for a low back disability, maintaining essentially that the Veteran's low back condition was either secondarily caused or aggravated by service-connected peripheral neuropathy of the right and left lower extremities.  The representative also specifically requested that the Board remand the issue for further development.  In April 2011, the Board remanded the appeal for further development, but such development was limited to records retrieval only.  In September 2013, the Board again remanded the appeal and ordered that the Veteran be provided with a VA examination of his low back disability, without specific instructions concerning the secondary aspect of his claim.  Although the Veteran underwent VA examination of his back in May 2015, the examiner did not address whether the Veteran's low back disability was secondarily caused or aggravated by his service-connected peripheral neuropathy of the right and left lower extremities.  Additionally, the examiner also neglected to provide an opinion, as required by the September 2013 remand, concerning whether the Veteran's low back disability could have been caused by a motor vehicle accident in 1967 when he was in Vietnam, an assertion previously found to be credible by the Board.  Accordingly, remand is warranted for an addendum opinion to address these questions.  

While on remand, the AOJ should provide the Veteran with proper VCAA notice regarding the information and evidence necessary to substantiate the secondary service connection claim, as such notice has not yet been provided the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter that informs him of the information and evidence necessary to substantiate his service connection claim for a low back disability secondary to service-connected peripheral neuropathy of the right and left lower extremities.

2.  Refer the case to the VA examiner who conducted the May 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's low back disability, including as secondary to or aggravated by his service-connected peripheral neuropathy of the left and right lower extremities.  The claims file should be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

The VA examiner is asked to offer the following opinion:

(A) For any current low back disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) that either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service, to specifically include the in-service injuries from the military vehicle accident in Vietnam and from carrying mortar base plates, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, noting a history of low back pain from 1979 to 1981, and to the Veteran's lay statements.

(B) Is it as least as likely as not (50 percent probability or more) that any current low back disability was caused by or otherwise related to his service-connected peripheral neuropathy of the left and right lower extremities?

(C) Is it as least as likely as not (50 percent probability or more) that any current low back disability was aggravated by his service-connected peripheral neuropathy of the left and right lower extremities?

A rationale is requested for all opinions provided.

3.  Thereafter, readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


